EXHIBIT 10.6

MEDIS TECHNOLOGIES LTD.
2007 EQUITY INCENTIVE PLAN

 
RESTRICTED SHARE AGREEMENT
 
 
AGREEMENT, dated as of [_____] [__], 2007, between Medis Technologies Ltd., a
Delaware corporation (the “Company”), and [__________] (the “Grantee”).
 
W I T N E S S E T H:
 
WHEREAS, as of April 18, 2007, the Company adopted the Medis Technologies Ltd.
2007 Equity Incentive Plan (the “Plan”), which Plan authorizes, among other
things, the grant of restricted shares of common stock, $.01 par value (“Common
Stock”), of the Company to directors, officers and employees of the Company and
to other individuals; and
 
WHEREAS, the Company’s Compensation Committee, as administrator of the Plan, has
determined that it would be in the best interests of the Company to grant the
Restricted Shares documented herein.
 
NOW, THEREFORE, the parties hereto hereby agree as follows:
 
1  Definitions.  Capitalized terms not defined in this Agreement shall have the
meaning ascribed to such terms in the Plan.
 
2  Grant of Restricted Shares. Subject to the terms and conditions of the Plan
and as set forth herein, the Company hereby grants to the Grantee, as of date
hereof, [_____] Restricted Shares of Common Stock (the “Restricted Stock”).
 
3  Vesting. Subject to such further limitations as are provided in the Plan and
as set forth herein, the Restricted Stock shall vest as follows:
 
Exercise Date
   
Restricted Stock (U.S.)
   
102 Capital Gains
Track Restricted
Stock Award (with
Trustee) (Israel)
   
102 Ordinary
Income Track
Restricted
Stock Award
(with Trustee)
(Israel)
   
102 Non-
Trustee
Restricted
Stock
Award
(Israel)
   
3(9)
Restricted
Stock
Award
(Israel)
                                                                               
                                                           

 
4  Termination of Service. (a)  If the Grantee does not continue to provide
service to the Company through the Vesting Date set forth in Section 3, all
shares of Restricted Stock not vested as of the date Grantee ceases to provide
service to the Company will be forfeited (the “Forfeited Shares”), the Grantee
shall not have any rights to any of the Forfeited Shares and any stock
certificates then held by the Grantee representing the Forfeited Shares shall be
cancelled and voided.  Notwithstanding the foregoing, in the event the Grantee's
service to the Company is terminated due to death or Disability, all shares of
Restricted Stock held by the Grantee at the time of such death or termination of
service due to such Disability shall immediately become
 
 
1

--------------------------------------------------------------------------------

 
vested and released from restriction as of such date.
 
(b)           In the event the Grantee’s service with the Company shall
terminate (other than on account of death or Disability) prior to the end of the
Restricted Period, or any other event causing the forfeiture of the Restricted
Stock prior to a Vesting Date, the Grantee shall be obligated immediately to
redeliver to the Company any stock certificates representing the Forfeited
Shares. No payment by the Company will be due to the Grantee for the Forfeited
Shares.
 
5  Certificate Legend.  The share certificate evidencing the Restricted Stock
issued hereunder shall be endorsed with the following legend or a legend
substantively similar thereto:
 
THE RESTRICTED SHARES REPRESENTED BY THIS CERTIFICATE HAVE BEEN ACQUIRED FOR
INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OR
DISTRIBUTION THEREOF.  NO SUCH SALE OR DISPOSITION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL
SATISFACTORY TO THE COMPANY THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE
SECURITIES ACT OF 1933.
 
THE RESTRICTED SHARES REPRESENTED HEREBY ARE SUBJECT TO A RESTRICTION ON
TRANSFER PURSUANT TO THE PROVISIONS OF AN AGREEMENT BETWEEN THE COMPANY AND THE
HOLDER OF SUCH RESTRICTED SHARES, AND MAY NOT BE SOLD, ASSIGNED, TRANSFERRED,
PLEDGED, HYPOTHECATED OR OTHERWISE DISPOSED OF EXCEPT IN COMPLIANCE WITH THE
TERMS OF SUCH AGREEMENT.
 
 
6  Removal of Certificate Legend.  After the completion of the Restricted
Period, the Grantee shall be entitled to have the legend required by Section 5
of this Agreement removed from the applicable stock certificates for the shares
of Restricted Stock that have not been forfeited; provided, however, that the
first paragraph of such certificate legend shall not be removed unless the
shares are in fact registered under the Securities Act or the Company is
satisfied that registration is not required thereunder, in its sole discretion.
 
7  Non−Transferability of Restricted Stock. The Restricted Stock shall not be
sold, assigned, transferred, pledged, hypothecated or otherwise disposed of
during the Restricted Period.
 
8  No Special Rights. The granting of the Restricted Stock shall not be
construed to confer upon the Grantee any right with respect to the continuation
of his or her service with the Company (or any subsidiary of the Company) or
interfere in any way with the right of the Company (or any subsidiary of the
Company), subject to the terms of any separate agreement to the contrary, at any
time to terminate such service or to increase or decrease the compensation of
the Grantee from the rate in existence as of the date hereof.
 
9  Tax Consequences.  (a)  All tax consequences under any Applicable Law which
may arise from the grant of the Restricted Stock, the sale or disposition of any
shares granted
 
 
2

--------------------------------------------------------------------------------

 
hereunder or from any other action of the Grantee in connection with the
foregoing shall be borne and paid solely by the Grantee, and the Grantee shall
indemnify the Company, and its Subsidiaries and Affiliates, and shall hold them
harmless against and from any liability for any such tax or penalty, interest or
indexation thereon. The Grantee agrees to, and undertakes to comply with, any
ruling, settlement, closing agreement or other similar agreement or arrangement
with any tax authority in connection with the foregoing which is approved by the
Company.  The Grantee is advised to consult with a tax advisor with respect to
the tax consequences of receiving the Restricted Stock. The Company does not
assume any responsibility to advise the Grantee on such matters, which shall
remain solely the responsibility of the Grantee.
 
(b)           The Grantee may elect to be immediately taxed on the Restricted
Stock for United States Federal tax purposes under Section 83(b) of the Code.
The Grantee shall notify the Company of his or her election within thirty
(30) days of the date hereof.
 
(c)           The Grantee shall notify the Company in writing promptly and in
any event within ten (10) days after the date on which the Grantee first obtains
knowledge of any tax bureau inquiry, audit, assertion, determination,
investigation, or question relating in any manner to the Restricted Stock
granted or received hereunder and shall continuously inform the Company of any
developments, proceedings, discussions and negotiations relating to such matter,
and shall allow the Company and its representatives to participate in any
proceedings and discussions concerning such matters.  Upon request, the Grantee
shall provide to the Company any information or document relating to any matter
described in the preceding sentence, which the Company, in its discretion,
requires.
 
(d)           To the extent a 102 Restricted Stock Award is designated above,
you declare and acknowledge: (i) that you fully understand that Section 102 of
the Israeli Income Tax Ordinance and the rules and regulations enacted
thereunder apply to the Restricted Stock specified in this Agreement and to you;
and (ii) that you understand the provisions of Section 102, the tax track chosen
and the implications thereof. With respect to Restricted Stock granted under
Section 102, the terms of such Restricted Stock shall also be subject to the
terms of the Trust Agreement made between the Company and the Trustee for the
benefit of the Grantee, as well as the requirements of the Israeli Income Tax
Commissioner. The grant of Restricted Stock hereunder is further conditioned
upon the Grantee signing all documents requested by the Company or the Trustee,
in accordance with and under the Trust Agreement. A copy of the Trust Agreement
is available for the Grantee’s review, during normal working hours, at the
Company’s offices.
 
10  Investment Representations.  In connection with the receipt of the
Restricted Stock, the Grantee represents to the Company the following:
 
(a)  The Grantee is receiving these securities for investment for his or her own
account only and not with a view to, or for resale in connection with, any
“distribution” thereof within the meaning of the Securities Act.
 
(b)  The Grantee understands that the securities have not been registered under
the Securities Act.
 
 
3

--------------------------------------------------------------------------------

 
(c)  The Grantee further acknowledges and understands that the securities must
be held indefinitely unless they are subsequently registered under the
Securities Act or an exemption from such registration is available.  The Grantee
further acknowledges and understands that the Company is under no obligation to
register the securities.  The Grantee understands that the certificate
evidencing the securities will be imprinted with a legend which prohibits the
transfer of the securities unless they are registered or such registration is
not required in the opinion of counsel satisfactory to the Company.


11  Rights of Stockholder. Except with regard to restrictions on selling,
assigning, transferring, pledging, hypothecating, encumbering or otherwise
disposing the Restricted Stock, the Grantee will generally have all rights of a
shareholder of the Company with respect to the shares of Restricted Stock from
the date of grant until forfeiture, if any, pursuant to Section 4, including,
without limitation, the right to receive dividends with respect to such
Restricted Stock and the right to vote such Restricted Stock, subject to any
restrictions in this Agreement or in the Plan.
 
12  Amendment. Subject to the terms and conditions of the Plan, the Committee
may amend this Agreement with the consent of the Grantee when and subject to
such conditions as are deemed to be in the best interests of the Company and in
accordance with the purposes of the Plan.
 
13  Notices. Any communication or notice required or permitted to be given
hereunder shall be in writing, and, if to the Company, to its principal place of
business, attention: Secretary, and, if to the Grantee, to the address as
appearing on the records of the Company. Such communication or notice shall be
deemed given if and when (a) properly addressed and posted by registered or
certified mail, postage prepaid, or (b) delivered by hand.
 
14  Incorporation of Plan by Reference. The shares of Restricted Stock are
granted pursuant to the terms of the Plan, the terms of which are incorporated
herein by reference, and the Restricted Stock shall in all respects be
interpreted in accordance with the Plan. In the event of any inconsistency
between the Plan and this Agreement, the Plan shall govern.  The Board or the
Committee, whichever shall then have authority to administer the Plan, shall
interpret and construe the Plan and this Agreement, and their interpretations
and determinations shall be conclusive and binding upon the parties hereto and
any other person claiming an interest hereunder, with respect to any issue
arising hereunder or thereunder.
 
15  Acknowledgement.  The Grantee acknowledges receipt of the copy of the Plan
attached hereto as Exhibit A.
 
16  Governing Law. The validity, construction and interpretation of this
Agreement shall be governed by and determined in accordance with the laws of the
State of New York.
 
[SIGNATURES ON NEXT PAGE]
 
 
4

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
above written.
 
 

 
MEDIS TECHNOLOGIES LTD.




By: ____________________________________
Name:
Title:




GRANTEE:


_________________________________________
Name: 


 
 

 
 
5

--------------------------------------------------------------------------------

 
Exhibit A
 


 
2007 Equity Incentive Plan
 
 
 
 
 
 
 
 
 
 
 
 
 
 
6

--------------------------------------------------------------------------------

 